Citation Nr: 0802410	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a chronic mental disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2004, the RO held that the claim of entitlement to 
service connection for a chronic psychiatric disorder could 
not be reopened because new and material evidence had not 
been presented.  In a November 2004 Statement of the Case 
(SOC), the RO addressed the matter of entitlement to a 
chronic psychiatric disorder on the merits.  Before the Board 
may consider the merits of a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is present, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Accordingly, the matter appropriately 
before the Board is whether new and material evidence has 
been presented to reopen the previously denied claim for 
service connection for a chronic psychiatric disorder.

In September 2005, the veteran presented testimony before a 
Decision Review Officer during a hearing at the regional 
office.

The issue of entitlement to service connection for a chronic 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1997, the RO denied entitlement to service 
connection of a mental condition because there was no 
evidence of a chronic disorder related to service.  The 
veteran was notified of that decision; however, he did not 
initiate an appeal with respect to this rating action.

2.  Evidence received since the June 1997 rating decision 
includes evidence not of record at the time of that decision 
that tends to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision, which denied entitlement 
to service connection for a chronic mental disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has been received to reopen the 
claim of service connection for a chronic mental disorder.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen were filed after that date (in February 2004), and the 
new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The veteran alleges that he is entitled to service connection 
for a chronic mental disorder.  The Board observes that the 
veteran's claim of service connection for a chronic mental 
disorder was previously considered and denied in a June 1997 
rating action.  At that time, the relevant evidence of record 
included the veteran's statements; his service medical 
records, and private treatment records from St. Charles 
General Hospital.  It is noted that the veteran failed to 
report for a VA examination scheduled in May 1997.

Service medical records indicated that the veteran reported 
for treatment, on one occasion, with complaints of 
depression.  The impression at that time was situational 
stress.  The veteran was not diagnosed as having nor did he 
receive treatment for a chronic disorder.   Post-service 
private treatment records from St. Charles General Hospital 
indicated that the veteran received treatment for 
polysubstance abuse and probable chronic depression in 
November 1986.

In June 1997, the RO denied entitlement for a mental 
condition because there was no evidence of a chronic disorder 
related to service.  The veteran did not initiate an appeal 
with respect to the June 1997 rating action.  Accordingly, 
the June 1997 rating decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2007).

In February 2004, the veteran resubmitted his claim of 
service connection for a chronic mental disorder.  VA 
treatment records have indicated that the veteran has been 
diagnosed as having and is receiving treatment for a mental 
disorder.  In October 2004, the veteran was afforded a VA 
examination.  The veteran was diagnosed as having 
polysubstance dependence and substance-induced mood disorder.  
The examiner, however, was unable to state whether the 
veteran truly had an underlying mental disorder because the 
veteran only had 90 days of sobriety.  Subsequent VA 
treatment records indicate a commitment to sobriety and 
treatment for depression.   

In light of the aforementioned medical evidence of a current 
diagnosis of a chronic mental disorder, the Board finds that 
this evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, the new evidence 
raises a reasonable possibility of substantiating the 
veteran's claim.  The Board notes that, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Accordingly, new and material evidence has 
been presented and reopening of the claim of entitlement to a 
chronic mental disorder is in order.
 

ORDER

The appeal to reopen a claim of service connection for a 
chronic mental disorder is granted.


REMAND

The Board finds that further evidentiary development is 
required before VA can resolve the veteran's claim on the 
merits.  As noted, the October 2004 VA examiner was unable to 
render an opinion as to whether the veteran truly had 
underlying mental disorder because the veteran only had 90 
days of sobriety.  Subsequent VA treatment records have 
indicated that the veteran has continued to receive treatment 
for polysubstance abuse and depression.  The Board finds that 
a remand is necessary in order to secure an opinion as to the 
relationship, if any, between any current chronic mental 
disorder and the veteran's period of military service.  See 
38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Thereafter, the RO should forward the 
claims folder for a medical opinion as to 
the etiology of the veteran's current 
chronic mental disorder.  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
chronic mental disorder had its onset 
during his period of service.  

2.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


